Citation Nr: 0637134	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-11 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include lumbar strain and chronic low back pain.  

2.  Entitlement to service connection for a chronic cervical 
spine disorder to include neck injury residuals, degenerative 
disc disease, and neck pain.  

3.  Entitlement to service connection for chronic head injury 
residuals.  

4.  Entitlement to service connection for chronic migraine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1974 to June 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for chronic low 
back injury residuals, chronic neck injury residuals, and 
chronic head injury residuals.  In March 2002, the RO 
reviewed the veteran's claims on the merits and denied 
service connection for a chronic low back disorder to include 
lumbar strain and chronic low back pain, a chronic cervical 
spine disorder to include degenerative disc disease and neck 
pain, chronic head injury residuals, and chronic migraine.  
In September 2002, the Board determined that additional 
development of the record was necessary.  In September 2003, 
the Board remanded the veteran's claims to the RO for 
additional development of the record.  

In May 2006, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In June 2006, 
the requested VHA opinion was incorporated into the record.  
In July 2006, the veteran was provided with a copy of the VHA 
opinion.  In September 2006, the accredited representative 
submitted an Appellant's Brief in response to the VHA 
opinion.  



FINDINGS OF FACT

1.  Chronic lumbar strain was shown during active service and 
at the most recent VA examination for compensation purposes 
of record.  

2.  A chronic cervical spine disorder was not manifested 
during active service.  The veteran's chronic cervical spine 
degenerative disc disease has not been shown to have 
originated during active service.  

3.  Chronic head trauma residuals were not manifested during 
active service or at any time thereafter.  

4.  Chronic migraine was not manifested during active 
service.  The veteran's chronic migraine has not been 
objectively shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic lumbar strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2006).  

2.  A chronic cervical spine disorder to include neck injury 
residuals, degenerative disc disease, and neck pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2006).  

3.  Chronic head injury residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2006).  

4.  Chronic migraine was not incurred not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
February 2001, March 2004, April 2004, and July 2005 which 
informed her of the evidence needed to support her claims; 
what actions she needed to undertake; and how the VA would 
assist her in developing her claims.  The veteran was 
specifically informed that she should submit any relevant 
evidence in her possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report and an 
addendum thereto are of record.  A VHA opinion was requested 
and incorporated into the record.  The veteran asserts that 
she was treated for the claimed disorders as a military 
dependent at the Grissom Air Force Base medical facility 
between July 1977 and October 1982.  The Board's September 
2003 Remand and the RO's repeated attempts to obtain 
documentation of the cited treatment have been unsuccessful.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the instant appeal, the veteran was 
provided only with notice of what type of evidence was needed 
to substantiate her claims for service connection.  However, 
she was not informed of the type of evidence necessary to 
establish both an initial evaluation and an effective date 
for an award of service connection for the claimed 
disabilities.  Notwithstanding the deficient notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as the issue of service connection for a chronic low back 
disorder given the favorable outcome below.  In addressing 
the issues of her entitlement to service connection for a 
chronic cervical spine disorder, chronic head injury 
residuals, and chronic migraine, a preponderance of the 
evidence is against the veteran's claims and the notice 
deficiencies are thus rendered moot.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

A.  Chronic Low Back Disorder

The veteran's service medical records indicate that she was 
seen for low back complaints.  A January 1974 X-ray study of 
the lumbosacral spine revealed lumbar scoliosis.  A November 
1974 treatment record conveys that the veteran complained of 
stiff back muscles.  She reported that her back pain had 
begun after she stopped her motorcycle from falling over.  
Treating military medical personnel observed paravertebral 
muscle tenderness.  An impression of muscle strain was 
advanced.  A June 1975 treatment entry notes that the veteran 
fell a few days prior to the appointment and subsequently 
experienced back pain.  An impression of lumbosacral strain 
was advanced.  A November 1976 treatment record states that 
the veteran complained of a mid-thoracic back pain.  On 
examination, the veteran exhibited limitation of motion of 
the back in all directions; bilateral lower vertebral muscle 
tenderness; and bilateral paravertebral muscle spasm with 
loss of lordosis.  An impression of chronic low back syndrome 
secondary to strain was advanced.  A November 1976 X-ray 
study of the thoracolumbar spine revealed mild thoracolumbar 
scoliosis.  

In her July 1999 claim for service connection, the veteran 
reported that she experienced radiating back pain.  A 
September 1999 VA treatment record states that the veteran 
complained of chronic low back pain.  A February 2000 VA 
treatment record states that the veteran complained of 
chronic thoracolumbar area pain.  

At a December 2001 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  She 
reported the onset of "significant" low back pain seven or 
eight years ago.  An impression of "chronic low back pain, 
which probably represents chronic lumbar strain" was 
advanced.  The VA examiner opined that the veteran's lumbar 
spine disability was "not related to the mild thoracolumbar 
scoliosis that this woman has been found to have."  A 
February 2002 addendum to the December 2001 VA examination 
report confirmed the prior impression of chronic lumbar 
strain.  

The veteran was diagnosed with thoracolumbar, lumbosacral, 
and paravertebral muscle strain during active service and 
with lumbar strain at the December 2001 VA examination for 
compensation purposes.  While the VA examiner expressly 
concluded that the veteran's lumbar strain was not related to 
her thoracolumbar scoliosis, he made no such findings as to 
her inservice thoracolumbar, lumbosacral, and paravertebral 
muscle strain.  Given such findings and the in service 
conclusion that the veteran's low back syndrome secondary to 
strain was chronic, and in the absence of any evidence to the 
contrary, the Board finds that service connection is 
warranted for chronic lumbar strain on the basis that it is a 
subsequent manifestation of the chronic low back strain shown 
during service.  38 C.F.R. § 3.303(b)

B.  Chronic Cervical Spine Disorder

A September 1975 Air Force treatment entry states that the 
veteran complained of right-sided headaches and right ear 
pain.  Treating military medical personnel observed a reduced 
range of motion "on [right] side bending."  Impressions of 
"resolving [upper respiratory infection], osteopathic lesion 
C3-C4 on [right]" were advanced.  

In her July 1999 claim for service connection, the veteran 
advanced that she had a "knot" at the base of her neck.  
She reported experiencing pain which "runs up & down" her 
back.  

A February 2000 VA treatment record states that the veteran 
complained of chronic neck area pain.  She reported that she 
had sustained a neck area injury during active service.  She 
clarified that the pain "did not bother her much till about 
2 y[ea]rs ago."  A contemporaneous magnetic resonance 
imaging study was reported to reveal findings consistent with 
cervical spine degenerative disc disease.  Impressions of 
neck pain, cervical spine degenerative disc disease, and 
myofascial pain were advanced.  

In a May 2001 written statement, the veteran advanced that 
she had experienced chronic neck pain since her inservice 
head injury.  

At the December 2001 VA examination for compensation 
purposes, the veteran complained of "the onset of 
significant neck pain about seven or eight years ago."  The 
veteran was diagnosed with cervical spine degenerative disc 
disease with chronic neck pain.  The examiner commented that 
the veteran's cervical spine degenerative disc disease "had 
its onset seven to eight years ago."  

In a February 2002 addendum to the December 2001 VA 
examination report, the examiner commented that:  

In reviewing this woman's service medical 
records, she was seen on September 12, 
1975 and diagnosed as having "an 
osteopathic lesion of C3-C4 on the 
right."  It is not clear to me at all 
what this diagnosis means and how it was 
arrived at.  I cannot find any record in 
her service medical records of her having 
had cervical spine X-rays.  When I saw 
her in December 2001, she presented with 
a history of neck pain of seven or eight 
years, beginning well after she had left 
the military.  ...  In reviewing her 
service medical records, I cannot find 
any evidence that this woman had a 
cervical spine injury or problem while 
she was in the military that relates to 
her current cervical spine problem.  

The June 2006 VHA opinion states that:  

I did review the complete records of the 
appellant as requested.  I am able to 
furnish an opinion with respect to the 
following two questions which you have 
outlined.  

1)  Is it more likely than not - as 
least likely as not -less likely as 
not - less likely as not that the 
C3/4 osteopathic lesion noted in 
September 24th (sic) was an initial 
manifestation of spine disorder.  

The answer, in my opinion, is that 
it is less likely than not.  

2)  Is it more likely than not - as 
least as likely as not - less likely 
as not - less likely as not that the 
veteran's chronic cervical spine 
degenerative disc disease had its 
onset during active service related 
to her multiple service head traumas 
or in any way related to active 
service.  

My opinion is that it is less likely 
than not.  The patient has 
degenerative disc disease of the 
cervical spine, cause of which is 
loss of water hydration at the disc 
space and carrying the weight of the 
head through the years.  I can see 
no causal connection to this process 
which has been hurting her for the 
last nine of ten years and the 
injuries to which she alludes in the 
early 70's.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic cervical spine disorder was not shown during active 
service or for many years thereafter.  While the veteran was 
noted by a military physician to have an "osteopathic lesion 
C3-C4 on [right]," the VHA opinion expressly, albeit 
inarticulately, concluded that it was not the manifestation 
of a chronic cervical spine disorder.  The first clinical 
documentation of the veteran's chronic cervical spine 
degenerative disc disease is dated in 2000, some 22 years 
after service separation.  The VHA opinion expressly 
determined that the veteran's chronic cervical spine 
degenerative disc disease was not etiological related to 
active service and/or her inservice head traumas.  The 
physician attributed the disorder to a "loss of water 
hydration at the disc space and carrying the weight of the 
head through the years."  

The veteran advances that her chronic cervical spine/neck 
disorder was precipitated by her inservice head trauma.  The 
veteran's claim is supported solely by her own written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that the veteran's 
statements as to the etiology of her chronic cervical spine 
disorder to be unpersuasive.  

The record is devoid of any competent clinical evidence 
reflecting that the veteran's chronic cervical spine disorder 
was initially manifested or otherwise originated during 
active service.  Given this fact, the Board concludes that 
service connection for a chronic cervical spine disorder to 
include neck injury residuals, degenerative disc disease, and 
neck pain is not warranted as a preponderance of the evidence 
is against the claim.  

C.  Chronic Head Injury Residuals

The veteran's service medical records convey that she 
sustained closed head trauma during active service.  A June 
1975 cerebral perfusion distribution and static imaging study 
notes that the veteran had sustained two closed head injuries 
within the preceding two months.  An impression of a "normal 
brain study" was advanced.  A July 1975 Line of Duty 
Determination (AF Form 348) relates that the veteran 
sustained a closed head injury when she was struck by an A-7D 
aircraft's panel in June 1975 while working on the flight 
line.  A February 1976 X-ray study of the mandible indicates 
that the veteran had struck her mandible on a vehicle's 
steering wheel.  An impression of a questionable left 
anterior mandible fracture was advanced.  A May 1976 
treatment entry states that the veteran was seen for a 
neurological evaluation ordered by the Safety Office as the 
veteran was "accident prone."  She was noted to have 
sustained a 1975 concussion.  A May 1976 neurological 
evaluation indicates that the veteran had struck her right 
forehead in June 1975 and subsequently sustained "several 
minor sprains [and] falls [without] loss of consciousness."  
An impression of "non-concussive head injury" was advanced.  
The military physician commented that there was "no medical 
explanation for accidents."  

In her July 1999 claim for service connection, the veteran 
reported that she had been struck by an A-7 aircraft panel 
and sustained a forehead laceration.  She stated that she 
subsequently was "in the hospital for days" following the 
accident and experienced vision problems and "major 
headaches."  
At the December 2001 VA examination for compensation 
purposes, the veteran presented a history of having sustained 
an inservice head injury when she was struck by an aircraft 
panel in 1975.  An impression of "mild head injury in 1975, 
with no neurological deficit secondary to this" was 
advanced.  

The Board acknowledges that the veteran sustained documented 
inservice head traumas.  However, no competent medical 
professional has identified any chronic residuals of such 
trauma.  Absent a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the service connection for chronic head injury 
residuals is denied.  

D.  Chronic Migraine

The veteran's service medical records reflect that she was 
repeatedly seen for headaches.  A February 1974 treatment 
entry states that the veteran had no history of migraine 
headaches.  A July 1974 treatment record states that the 
veteran complained of headaches.  No diagnosis was advanced.  
The veteran was referred for a mental health consultation.  A 
September 1975 treatment record notes that the veteran 
complained of right-sided headaches/cephalgia of 
approximately one month's duration.  The veteran's headaches 
were not relieved by aspirin.  Impressions of "resolving 
[upper respiratory infection], osteopathic lesion C3-C4 on 
[right]" were advanced.  A March 1976 treatment record 
states that the veteran complained of vomiting, headaches, 
chills, and generalized aching.  An impression of "flu 
syndrome possible" was advanced.  The May 1976 neurological 
evaluation states that the veteran reported experiencing 
headaches prior to her June 1975 head trauma.  An impression 
of "non-concussive head injury" was advanced.  

An October 1997 VA treatment record relates that the veteran 
presented a history of migraine of 19 years' duration.  An 
impression of "headaches et?" was advanced.  

In her July 1999 claim for service connection, the veteran 
reported that she had experienced chronic headaches after 
being struck in the head by an A-7 aircraft panel.  She 
clarified that her headaches were manifested by vision and 
neck symptoms.  

An August 1999 VA treatment record states that the veteran 
complained of a severe headache with associated nausea and 
blurred vision.  

In a May 2001 written statement, the veteran conveys that she 
had experienced progressive severe headaches following her 
inservice head injury.  She reported that her headaches were 
accompanied by blurred vision.  

At the December 2001 VA examination for compensation 
purposes, the veteran complained of chronic prostrating 
headaches.  An impression of migraine was advanced.  The 
examiner commented that:

There is evidence in this woman's service 
medical record that she did have mild 
problems with chronic recurrent headaches 
while she was in the military, and at one 
place, it is noted that these were 
diagnosed as migraine.  It is, therefore, 
reasonable that this woman's current 
migraine had its onset while she was in 
the military.  

In the February 2002 addendum to the December 2001 VA 
examination report, the examiner clarified that:  

It is my opinion that this woman has 
migraine.  When I examined her on 
December 19, 2001, it was my opinion that 
this woman's migraine had its onset while 
she was in the military.  The primary 
basis for this opinion was that I had 
seen a note in her service medical 
records, which indicated to me that this 
woman had been diagnosed as having 
migraine while she was in the military.  
In reviewing her service medical records 
today, she definitely had history of 
recurrent headaches while she was in the 
military, but these were diagnosed as 
muscle tension-type headaches.  There is 
a note dated February 15, 1974 in her 
service medical records, which states 
that there is no history of migraine 
headaches.  Because of this, it is my 
opinion at this time that this woman has 
migraine headaches, but there is no 
documentation that she suffered from 
migraine headaches while she was in the 
military.  

The veteran was repeatedly seen for headaches during active 
service.  She was diagnosed with chronic migraine at the 
December 2001 VA examination for compensation purposes.  In 
the February 2002 addendum to the December 2001 VA 
examination report, the examiner concluded that there was no 
evidence in the clinical record that the veteran's migraine 
had its onset during active service.  While clearly not a 
model of clarity, the February 2002 addendum may be 
reasonable construed as negating the existence of an 
etiological relationship between the veteran's inservice 
headaches and her chronic migraine.  

The veteran advances that her chronic migraine was 
precipitated by her inservice head trauma.  The veteran's 
claim is supported solely by her own written statements on 
appeal.  Therefore, the Board finds that the veteran's 
statements as to the etiology of her chronic cervical spine 
disorder to be unpersuasive.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The record is devoid of any competent clinical evidence 
reflecting that the veteran's chronic migraine was initially 
manifested during or otherwise originated during active 
service.  Given this fact, the Board concludes that service 
connection for chronic migraine is not warranted.  


ORDER

Service connection for chronic lumbar strain is granted.  

Service connection for a chronic cervical spine disorder to 
include neck injury residuals, degenerative disc disease, and 
neck pain is denied.  

Service connection for chronic head trauma residuals is 
denied.  

Service connection for chronic migraine is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


